— Per Curiam :
In the case of the overseers of the poor of Harmony township v. the county of Forest, it was held that, under the act of the 22d of April, 1863, a county could recover from a township poor district the amount paid for the maintenance of an insane pauper without having his settlement first certified by the Quarter Sessions. In such case, however, it was held that the township was at liberty to contest the pauper’s settlement. But, regularly, notice should be served upon the poor district, from the Quarter Sessions, to appear and show cause why it should not be certified as the place of settlement, and thereupon, upon hearing, the Court may make such order in the premises as to it seems just and right. This order, unappealed from, is final and conclusive of the place of settlement, and this question cannot be retried in an action by the county against the poor district for the amount paid to the asylum for mainteance. Previously to the bringing of the suit now in hand, the Quarter Sessions, after notice to the overseers of Scott township, certified that district to be the last place of the pauper’s settlement. This was a definite determination of that question, and the Court below would have been justified in so charging the jury. AVhen, therefore, that question was submitted for the consideration of the jury, the defendant was treated more favorably than it had a *261right to demand; hence the complaint now before us is utterly without foundation or merit.
Judgment affirmed.